Holmes, J.
This is an action to recover damages for breach of a contract to give the plaintiff fifty shares of stock in the Naumkeag Street Railway Company, in consideration of the plaintiff’s becoming a director in that company. The case is here on an exception to the refusal of the court to rule that the contract declared ón and put in evidence was against public policy and void. Of course the ruling must be considered with reference to any contract which might be found from the evidence. There is no doubt that the jury might have found a different contract from that which we have stated, and which is the one alleged in the declaration. They might have found an agreement on the plaintiff’s part so far hampering the exercise of his own judgment as director as to raise serious questions. We appreciate the arguments in favor of such a finding on the matter of fact. But the jury were warranted by the evidence in finding that the defendant owned or represented all the shares, that the plaintiff took his office unhampered, and that the defendant’s inducement to make the bargain lay wholly in the local importance of the plaintiff, the strength which it would give the company to have the plaintiff connected with it, and a legitimate expectation of help in carrying out plans of consolidation and extension from the plaintiff’s known views. If these were the only motives for the contract, and if its contents were only what we have stated, we are not prepared to say, either for substantive reasons or because such a transaction may cover others less free from objection, that it is against public policy for one man openly to pay or to promise to pay another in order to induce him to take part in a venture, and to become a director in the management of it.

Exceptions overruled.